Case: 1:20-cv-00013 Document #: 1-1 Filed: 01/02/20 Page 1 of 6 PageID #:20




                            Exhibit 1
            Case: 1:20-cv-00013 Document #: 1-1 Filed: 01/02/20 Page 2 of 6 PageID #:20
                                      ZAG AMERICA, LLC
                                              v.
                            THE PARTNERSHIPS AND UNINCORPORATED
                           ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”
EXHIBIT 1                                                            TRADEMARK REGISTRATIONS
            Case: 1:20-cv-00013 Document #: 1-1 Filed: 01/02/20 Page 3 of 6 PageID #:20
                                      ZAG AMERICA, LLC
                                              v.
                            THE PARTNERSHIPS AND UNINCORPORATED
                           ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”
EXHIBIT 1                                                            TRADEMARK REGISTRATIONS
            Case: 1:20-cv-00013 Document #: 1-1 Filed: 01/02/20 Page 4 of 6 PageID #:20
                                      ZAG AMERICA, LLC
                                              v.
                            THE PARTNERSHIPS AND UNINCORPORATED
                           ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”
EXHIBIT 1                                                            TRADEMARK REGISTRATIONS
            Case: 1:20-cv-00013 Document #: 1-1 Filed: 01/02/20 Page 5 of 6 PageID #:20
                                      ZAG AMERICA, LLC
                                              v.
                            THE PARTNERSHIPS AND UNINCORPORATED
                           ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”
EXHIBIT 1                                                            TRADEMARK REGISTRATIONS
            Case: 1:20-cv-00013 Document #: 1-1 Filed: 01/02/20 Page 6 of 6 PageID #:20
                                      ZAG AMERICA, LLC
                                              v.
                            THE PARTNERSHIPS AND UNINCORPORATED
                           ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”
EXHIBIT 1                                                            TRADEMARK REGISTRATIONS
